Name: Council Regulation (EEC) No 1810/89 of 19 June 1989 amending Regulation (EEC) No 4196/88 allocating, for 1989, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  Europe
 Date Published: nan

 24 . 6 . 89 Official Journal of the European Communities No L 177/7 COUNCIL REGULATION (EEC) No 1810/89 of 19 June 1989 amending Regulation (EEC) No 4196/88 allocating, for 1989, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen continuation of the fishing in the future and is also an international obligation by virtue of the Agreement on mutual fishing rights between the Community and Norway ; Whereas in these circumstances it is essential for the Community to compensate for the overfishing which has occurred ; whereas this compensation should be effected, taking account of the principles contained in Article 1 1 of Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities (4), as amended by Regulation (EEC) No 3483/88 (5), by reducing the share allocated for 1989 to the Member States whose fishermen were responsible for the overfishing ; Whereas it is therefore necessary to amend Regulation (EEC) No 4196/88 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal (2), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas it is for the Community, pursuant to Article 3 of Regulation (EEC) No 170/83 , to determine the conditions subject to which these catch quotas may be used by Community fishermen ; Whereas, to ensure efficient management of the catch possibilities available, they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) No 170/83 ; Whereas certain catch quotas between Member States for vessels fishing in Norwegian waters for 1989 were allocated by Regulation (EEC) No 4196/88 (3); Whereas a catch quota of 1 0 570 tonnes of cod had been allocated to the Community in Norwegian waters north of 62 ° N for 1988 ; whereas the catches by certain Community vessels led to this allocation being exceeded ; Whereas the compliance with these catch limits constitutes a conservation measure aimed at ensuring the HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 4196/88 , the figures relating to cod in ICES divisions I and II are hereby replaced by those set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1989 . For the Council The President C. ROMERO HERRERA (') OJ No L 24, 27 . 1 . 1983, p. 1 . (2) OJ No L 302, 15 . 11 . 1985, p. 1 . 0 OJ No L 369, 31 . 12. 1988 , p. 45 . (") OJ No L 207, 29 . 7 . 1987, p. 1 . O OJ No L 306, 11 . 11 . 1988, p. 2. No L 177/8 Official Journal of the European Communities 24. 6. 89 ANNEX Allocation for 1989 of Community catch quotas in Norwegian waters (tonnes lire weight) Species ICES divisions Community catch quotas Quotas allocated to Member States Cod I, II 7 270 France 990 Germany 1 260 United Kingdom 5 020